Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1 and 5, the recitations “whereby the processing debris is allowed to settle at a higher rate…is neutral” constitutes a process step of using the apparatus defined by the instant claims, and “allowing the processing debris in the processing waste fluid to settle in the sedimentation tank” as worded concerns selective user operation of the sedimentation tank and/or acidification unit. Such operations would necessarily be related to user selection of timing of allowing inflow into and outflow out of the tank ports and amount of acid introduced in the acidification unit, rather than to any limiting characteristics of an apparatus component. 
A claim which includes both an apparatus and method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). In the decision In re Katz, the courts held that such a claim was indefinite because it was ambiguous as to whether the claim required a user of an apparatus to perform a recited method step to determine if infringement had occurred. See MPEP 2173.05(p). 
In each of claims 3, 4, 7 and 8, “a material setting section” is vague as to whether such section concerns mere data entry or a control of what material is encompassed in the processing debris. Also, “as selected from the correspondence table also appears to concern a process step of using the apparatus, and again ambiguous regarding whether the claim requires a user of an apparatus to perform a recited method step to determine if infringement has occurred. See MPEP 2173.05(p).
In addition, in claim 5, in the last clause “the “the acidic supernatant that is delivered  from the ultraviolet ray irradiation unit” lacks antecedent basis since the preceding two clauses did not limit the structural relationship of the ultraviolet (UV) irradiation unit and ion exchange resin to require the ion exchange resin being downstream of the irradiation unit to receive a discharge or delivered supernatant from the unit or downstream of a source of UV irradiation within the unit.
Also, in claim 5, “is delivered…is allowed to flow through the ion exchange resin” constitute a process step of using the apparatus defined by the instant claims, and “allowing the processing debris in the processing waste fluid to settle in the sedimentation tank” as worded concerns selective user operation of the ultraviolet ray irradiation unit and of structure to enable flow through the ion exchange resin. Such operations would necessarily be related to user selection of timing of allowing flow through the unit, rather than to any limiting characteristics of an apparatus component. 
A claim which includes both an apparatus and method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). In the decision In re Katz, the courts held that such a claim was indefinite because it was ambiguous as to whether the claim required a user of an apparatus to perform a recited method step to determine if infringement had occurred. See MPEP 2173.05(p). 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo PGPUBS Document US 2013/0291444 in view of Kosaka PGPUBS Document US 2009/0236292.
Paragraph numbers of the Specification of the PGPUBS Documents relied upon in this office action for this U.S.C. 102 rejection and in the subsequent U.S.C. 103 rejections are identified with “[ ]” symbols. 
For claim 1, Matsuo discloses: A waste fluid treatment apparatus for receiving processing waste fluid discharged from a processing machine that processes a workpiece with processing water supplied thereto, the processing waste fluid containing processing debris, and for allowing the processing debris to settle for removal of the processing debris from the processing waste fluid [0010, 0020-0024], comprising:
a sedimentation unit or container 205 (that stores the processing waste fluid with the processing debris contained therein [0043-0046];
an inflow port provided on the sedimentation tank for introduction of the processing waste fluid into the sedimentation tank (valved line to top of container 205, see figure 2);
an acidification unit 201 configured to acidify the processing waste fluid to be introduced from the inflow port into the sedimentation tank, whereby the processing debris is allowed to settle at a higher rate compared with a rate at which the processing debris would settle if the processing waste water is neutral (see discussion of dilution water for adjusting pH in container 201 in para. [0043 and 0044; and
an outflow port provided on the sedimentation tank for discharge of acidic supernatant that is obtained by allowing the processing debris in the processing waste fluid to settle in the sedimentation tank, from the sedimentation tank (valved line from bottom of container 205 towards container 208, see figure 2).
The claims differ from Matsuo by requiring the sedimentation container to be a tank. However, Kosaka also teaches a waste fluid treatment apparatus for receiving processing waste fluid discharged from processing of silicon workpieces, in which waste fluid is stored in a storage and treatment tank 2 which is treated by addition of carbon dioxide gas  and acidic, pH adjusting chemical [0025-0028]. Kosaka teaches widespread usage of the system or apparatus including addition of industrial or municipal city water [0026] and also periodic long-term storage of the process fluid during processing operation downtime [0008, 0009, 0033-0035]. 
It would have been obvious to one of ordinary skill in the art of processing waste fluid from workpiece processing machines, to have utilized a tank for employment as the sedimentation container, as suggested by Kosaka, to enable upscaling of the Matsuo system for handling of larger volumes of processing fluid, and longer-term storage of large volumes of processing fluid during periods when the utilization of treated processed fluid is not being required. 
Claim 2 further differs from Matsuo by also requiring the acidification unit as including a carbon dioxide supply unit configured to supply carbon dioxide to the processing waste fluid. Kosaka teaches such supply unit 4 providing carbon dioxide to waste fluid from processing waste fluid from silicon work pieces, as well as providing acid to lower the pH of the waste fluid before it is introduced into a filtering treatment tank for separation of processing debris from the waste fluid [0028, 0029]. Matsuo also discloses the sedimentation container as communicating with and delivering fluid to one or more filters 209 for removing accumulated debris before discharge of the treated waste fluid [0016].
Kosaka teaches that the combination of provided acid and carbon dioxide maintains a controlled, neutral pH of the waste fluid as it is filtered in the filtering treatment tank and thus controls buildup of any fouling deposits on filter surfaces ensuring continuous operation [0026-0028, 0036-0039]. 
Thus, it would have been obvious to one of ordinary skill in the art of processing waste fluid from workpieces, to have supplemented the Matsuo apparatus with a carbon dioxide supply unit, as taught by Kosaka, in order to maintain a controlled, neutral pH of the waste fluid as it is filtered in the filter of the treatment tank and thus control buildup of any fouling deposits on filter surfaces ensuring continuous operation.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo PGPUBS Document US 2013/0291444 in view of Kosaka PGPUBS Document US 2009/0236292, as applied to claims 1 and 2, and further in view of Gerdes et al patent 3,399,133 (Gerdes). 
For claims 3 and 4, Matsuo further suggests control of the acidification unit to provide a predetermined pH value by addition of acid or alkali [0044]. 
Kosaka further teaches; the waste processing apparatus as further comprising:
a control unit (means 30) configured to control the waste fluid treatment apparatus [0036, 0037] and 
a pH measuring instrument that measures a pH value of the processing waste fluid (pH sensor 10, [0037]);  and wherein the control unit is further configured to control the acidification unit so that the pH value measured by the pH measuring instrument becomes equal to a selected pH value [0037, 0038]. 
Such control unit and pH measuring unit would have advantageously enabled optimization of operation of the Matsuo apparatus by enabling more precise control of amount and duration of addition of pH controlling acid or other chemicals by the acidification unit, and more precisely controlled buildup of any fouling deposits on filter surfaces ensuring continuous operation.
Matsuo in view of Kosaka lacks the apparatus as further comprising: the control unit configured to control the waste fluid treatment apparatus as having:
a material setting section incorporated in the control unit and configured to set a material of the processing debris; and
a correspondence table that is incorporated in the control unit and that presents pH values at which zeta potential is 0 V for a plurality of materials respectively including the material of the processing debris, wherein
the control unit is further configured to control the acidification unit so that the pH value measured by the pH measuring instrument becomes equal to the pH value at which the zeta potential is 0 V for the material of the processing debris as selected from the correspondence table. 
Gerdes teaches a control unit for controlling pH of waste fluid being treated in a vessel by flocculation and sedimentation (column 1, lines 40-54 and column 2, lines 42-56). 
The Gerdes control unit includes such a material setting section (column 10, lines 1-11); and 
a corresponding table incorporated into the control unit presenting charge values related to such zeta potential being minimal, or near zero, for materials including the selected material to determine amount of pH effecting material to be added to the flocculation and sedimentation-inducing vessel (column 10, lines 13-27). Gerdes teaches that pH control and the flocculation type sedimentation process is optimized when the zeta potential is approximately zero (column 10, lines 13-27).
Thus, it would have been further obvious to one of ordinary skill in the art of processing waste fluid from workpieces, to have supplemented the Matsuo apparatus with such control unit combined with such pH measuring instrument, as cumulatively taught by Kosaka and Gerdes, in order to more accurately regulate operation of the acidification unit so as to optimize amounts of pH regulating chemical added, while optimizing the sedimentation process occurring in the sedimentation tank.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo PGPUBS Document US 2013/0291444 in view of Kosaka PGPUBS Document US 2009/0236292 and Tsuihiji et al PGPUBS Document US 2002/0006769 (Tsuihiji). 
For claim 5, Matsuo discloses: A waste fluid treatment apparatus for receiving processing waste fluid discharged from a processing machine that processes a workpiece with processing water supplied thereto, the processing waste fluid containing processing debris, and for allowing the processing debris to settle for removal of the processing debris from the processing waste fluid [0010, 0020-0024], comprising:
a sedimentation unit or container 205 (that stores the processing waste fluid with the processing debris contained therein [0043-0046];
an inflow port provided on the sedimentation tank for introduction of the processing waste fluid into the sedimentation tank (valved line to top of container 205, see figure 2);
an acidification unit 201 configured to acidify the processing waste fluid to be introduced from the inflow port into the sedimentation tank, whereby the processing debris is allowed to settle at a higher rate compared with a rate at which the processing debris would settle if the processing waste water is neutral (see discussion of dilution water for adjusting pH in container 201 in para. [0043 and 0044; and
an outflow port provided on the sedimentation tank for discharge of acidic supernatant that is obtained by allowing the processing debris in the processing waste fluid to settle in the sedimentation tank, from the sedimentation tank (valved line from bottom of container 205 towards container 208, see figure 2).
The claims differ from Matsuo by requiring the sedimentation container to be a tank. However, Kosaka also teaches a waste fluid treatment apparatus for receiving processing waste fluid discharged from processing of silicon workpieces, in which waste fluid is stored in a storage and treatment tank 2 which is treated by addition of carbon dioxide gas  and acidic, pH adjusting chemical [0025-0028]. Kosaka teaches widespread usage of the system or apparatus including addition of industrial or municipal city water [0026] and also periodic long-term storage of the process fluid during processing operation downtime [0008, 0009, 0033-0035]. 
It would have been obvious to one of ordinary skill in the art of processing waste fluid from workpiece processing machines, to have utilized a tank for employment as the sedimentation container, as suggested by Kosaka, to enable upscaling of the Matsuo system for handling of larger volumes of processing fluid, and longer-term storage of large volumes of processing fluid during periods when the utilization of treated processed fluid is not being required. 
Claim 5 further differs from Matsuo by also requiring a processing water regeneration apparatus for regenerating processing water by removing organic materials and inorganic materials from acidic supernatant discharged from the waste fluid treatment apparatus and removed of the processing debris, the processing water regeneration apparatus including:
an ultraviolet ray irradiation unit that radiates an ultraviolet ray to the acidic supernatant to decompose the organic materials and the inorganic materials into organic material ions and inorganic material ions, and an ion exchange resin that removes the organic material ions and the inorganic materials ions contained in the acidic supernatant, and
the acidic supernatant that is delivered from the ultraviolet ray irradiation unit and that contains the organic material ions and the inorganic material ions is allowed to flow through the ion exchange resin of the processing water regeneration apparatus to neutralize the acidic supernatant, so that the processing water is regenerated. 
Tsuihiji teaches a system for treating waste fluid from polishing semiconductor wafer pieces [0007, 0106, 0131], by a series of filtering units and in series with a processing water regenerating apparatus having the recited ultraviolet ray (UV) irradiation unit and ion exchange resin. See especially paragraphs [0205-0208]. 
Tsuihiji teaches that such water regeneration treatment in combination with the filtration ensures that the regenerated water or polishing fluid can be effectively utilized for polishing of semiconductor or other workpieces, without any residue of impurities in the water or polishing fluid causing defects in the workpieces [0007, 0106, 0131].
It would have also been obvious to one of ordinary skill in the art of treating process waste fluid, to have included the processing water regeneration unit taught by Tsuihiji, downstream and in series with the waste fluid treatment apparatus components of sedimentation unit and acidification unit, so as to provide, conserved, highly purified water, or polishing fluid containing such conserved, highly purified water, so as to provide purified water or polishing fluid to the workpieces, without any residue of impurities in the water or polishing fluid causing defects in the workpieces. Such combination of treatment units would have also minimized operating costs for providing fresh, makeup processing fluid for the workpieces 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo PGPUBS Document US 2013/0291444 in view of Kosaka PGPUBS Document US 2009/0236292 and Tsuihiji et al PGPUBS Document US 2002/0006769 (Tsuihiji)
Claim 6 further differs from Matsuo by also requiring the acidification unit as including a carbon dioxide supply unit configured to supply carbon dioxide to the processing waste fluid. Kosaka teaches such supply unit 4 providing carbon dioxide to waste fluid from processing semiconductor work pieces, as well as providing acid to lower the pH of the waste fluid, processing waste fluid from silicon processing, as it is introduced into a filtering treatment tank for separation of processing debris from the waste fluid [0028, 0029]. Matsuo also discloses the sedimentation tank as having one or more filters for removing accumulated debris before discharge of the treated waste fluid [0016].
Kosaka teaches that the combination of provided acid and carbon dioxide maintains a controlled, neutral pH of the waste fluid as it is filtered in the filtering treatment tank and thus controls buildup of any fouling deposits on filter surfaces ensuring continuous operation [0026-0028, 0036-0039]. 
Thus, it would have been obvious to one of ordinary skill in the art of processing waste fluid from workpieces, to have supplemented the Matsuo apparatus with a carbon dioxide supply unit, as taught by Kosaka, in order to maintain a controlled, neutral pH of the waste fluid as it is filtered in the filter of the treatment tank and thus control buildup of any fouling deposits on filter surfaces ensuring continuous operation.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo PGPUBS Document US 2013/0291444 in view of Kosaka PGPUBS Document US 2009/0236292 and Tsuihiji et al PGPUBS Document US 2002/0006769 (Tsuihiji), as applied to claims 5 and 6 above, and further in view of Gerdes et al patent 3,399,133 (Gerdes). For claims 7 and 8, Matsuo further suggests control of the acidification unit to provide a predetermined pH value by addition of acid or alkali [0044]. 
Kosaka further teaches; the waste processing apparatus as further comprising:
a control unit (means 30) configured to control the waste fluid treatment apparatus [0036, 0037] and 
a pH measuring instrument that measures a pH value of the processing waste fluid (pH sensor 10, [0037]);  and wherein the control unit is further configured to control the acidification unit so that the pH value measured by the pH measuring instrument becomes equal to a selected pH value [0037, 0038]. 
Such control unit and pH measuring unit would have advantageously enabled optimization of operation of the Matsuo apparatus by enabling more precise control of amount and duration of addition of pH controlling acid or other chemicals by the acidification unit, and more precisely controlled buildup of any fouling deposits on filter surfaces ensuring continuous operation.
Matsuo in view of Kosaka lacks the apparatus as further comprising: the control unit configured to control the waste fluid treatment apparatus as having:
a material setting section incorporated in the control unit and configured to set a material of the processing debris; and
a correspondence table that is incorporated in the control unit and that presents pH values at which zeta potential is 0 V for a plurality of materials respectively including the material of the processing debris, wherein
the control unit is further configured to control the acidification unit so that the pH value measured by the pH measuring instrument becomes equal to the pH value at which the zeta potential is 0 V for the material of the processing debris as selected from the correspondence table. 
Gerdes teaches a control unit for controlling pH of waste fluid being treated in a vessel by flocculation and sedimentation (column 1, lines 40-54 and column 2, lines 42-56). 
The Gerdes control unit includes such a material setting section (column 10, lines 1-11); and 
a corresponding table incorporated into the control unit presenting charge values related to such zeta potential being minimal, or near zero, for materials including the selected material to determine amount of pH effecting material to be added to the flocculation and sedimentation-inducing vessel (column 10, lines 13-27). Gerdes teaches that pH control and the flocculation type sedimentation process is optimized when the zeta potential is approximately zero (column 10, lines 13-27).
Thus, it would have been further obvious to one of ordinary skill in the art of processing waste fluid from workpieces, to have supplemented the Matsuo apparatus with such control unit combined with such pH measuring instrument, as cumulatively taught by Kosaka and Gerdes, in order to more accurately regulate operation of the acidification unit so as to optimize amounts of pH regulating chemical added, while optimizing the sedimentation process occurring in the sedimentation tank.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular interest, is Fragiacoma PGPUBS Document US 2008/0250723 concerning a system for recovering and recycling waste processing fluid from an abrasive slurry and employing a plurality of filtration devices. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/31/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778